Name: Commission Implementing Regulation (EU) 2018/1874 of 29 November 2018 on the data to be provided for 2020 under Regulation (EU) 2018/1091 of the European Parliament and of the Council on integrated farm statistics and repealing Regulations (EC) No 1166/2008 and (EU) No 1337/2011, as regards the list of variables and their description (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: farming systems;  agricultural structures and production;  information technology and data processing;  economic analysis
 Date Published: nan

 30.11.2018 EN Official Journal of the European Union L 306/14 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1874 of 29 November 2018 on the data to be provided for 2020 under Regulation (EU) 2018/1091 of the European Parliament and of the Council on integrated farm statistics and repealing Regulations (EC) No 1166/2008 and (EU) No 1337/2011, as regards the list of variables and their description (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2018/1091 of the European Parliament and of the Council on integrated farm statistics and repealing Regulations (EC) No 1166/2008 and (EU) No 1337/2011 (1), and in particular Article 5(4) and Article 8(1) thereof, Whereas: (1) Regulation (EU) 2018/1091 provides both a framework for European statistics at the level of agricultural holdings and for the integration of information on their structure with information on production methods, rural development measures, agro-environmental aspects and other related information. (2) Member States should collect data that correspond to the core, frame extension, and the topics and detailed topics within the modules, set out in Regulation (EU) 2018/1091. (3) The overall number of variables for the core and the modules should not be over 300, in line with Article 8(2) of Regulation (EU) 2018/1091. (4) Significant additional cost resulting in disproportionate and unjustified burden should not be imposed on agricultural holdings and Member States, in line with Article 8(5) of Regulation (EU) 2018/1091. (5) The measures in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 1. The description of the core structural data variables listed in Annex III to Regulation (EU) 2018/1091 shall be as set out in Annex I to this Regulation. 2. The list of the variables for topics and detailed topics within each module is set out in Annex II. 3. The descriptions of the variables to be used by the Member States for the topics and detailed topics within each module as listed in Annex II shall be as set out in Annex III. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 200, 7.8.2018, p. 1. ANNEX I Description of the variables to be used for the core structural data and the frame extension as specified in Annex III to Regulation (EU) 2018/1091 I. GENERAL VARIABLES Survey information CGNR 001  Agricultural holding identifier The agricultural holding unique identifier is a unique numeric identifier for transmitting the data. Location of the agricultural holding The agricultural holding is located where the farm carries out its main agricultural activity. CGNR 002  Geographical location The cell code of the 1 km INSPIRE Statistical Units Grid for pan-European usage (1) where the farm is located. This code will be used only for transmission purposes. For data dissemination purposes, in addition to the normal disclosure control mechanisms for tabular data, the 1 km grid will be used only if there are more than 10 agricultural holdings in the grid; failing that, nested 5 km, 10 km or larger grids will be used as required. CGNR 003  NUTS 3 region The code of the NUTS 3 (2) region (according to Regulation (EC) No 1059/2003 of the European Parliament and of the Council (3)) in which the holding is located. CGNR 004  The agricultural holding has areas designated as facing natural constraints under Regulation (EU) No 1305/2013 Information on areas facing natural constraints (ANC) is to be provided in line with Article 32 of Regulation (EU) No 1305/2013 of the European Parliament and of the Council (4). L  the agricultural holding is in an area other than a mountainous area, facing significant natural constraints M  the agricultural holding is in a mountainous area O  the agricultural holding is in another area affected by specific constraints N  the agricultural holding is not part of an area facing natural constraints Legal personality of the agricultural holding The legal personality of the agricultural holding depends on the holder's status. Legal and economic responsibility of the agricultural holding is assumed by a: CGNR 005  Natural person who is sole holder, where the agricultural holding is independent A single individual and natural person who is the holder of an agricultural holding which is not linked to any agricultural holdings of other holders, either by common management or similar arrangements. Agricultural holdings which fulfill this condition are called sole holder agricultural holdings . CGNR 006   If yes, is the holder also the manager? CGNR 007    If no, is the manager a member of the holder's family? CGNR 008     If yes, is the manager the spouse of the holder? CGNR 009  Shared ownership Natural persons, who are the sole holders of an agricultural holding which is not linked to any agricultural holdings of other holders, and who share the ownership and management of the agricultural holding. CGNR 010  Two or more natural persons who are partners, where the agricultural holding is a holding-group Partner(s) of a group holding are natural persons who together own, rent or otherwise manage one agricultural holding or together manage their individual holdings as if they were one holding. Such cooperation must be either in conformity with the law or by written agreement. CGNR 011  Legal person A legal entity other than a natural person but having the normal rights and duties of an individual, such as the ability to sue or to be sued (a general legal capacity of its own). CGNR 012   If yes, is the agricultural holding part of an enterprise group? An enterprise group is an association of enterprises bound together by legal and/or financial links and controlled by the group head. An enterprise is the smallest combination of legal units that is an organisational unit producing goods or services, which benefits from a certain degree of autonomy in decision-making, especially for the allocation of its current resources. An enterprise carries out one or more activities at one or more locations. An enterprise may be a sole legal unit. CGNR 013  The agricultural holding is a common land unit For the purposes of data collection and recording, a common land unit agricultural holding is an entity consisting of the utilised agricultural area (UAA) which is used under common rights by other agricultural holdings. CGNR 014  The holder is a beneficiary of EU support for land or animals on the agricultural holding and thus included in the integrated administration and control system (IACS) The holder is an active farmer within the meaning of Article 9 of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (5) and the application for a subsidy has been accepted. CGNR 015  The holder is a young farmer or new entrant into farming who has received financial support for this purpose under the common agricultural policy (CAP) in the previous 3 years The financial support can refer to direct payments under Articles 50 and 51 of Regulation (EU) No 1307/2013 or support provided by rural development programs under Article 19(1)(a)(i)  business start-up aid for young farmers of Regulation (EU) No 1305/2013. Manager of the agricultural holding Manager of the agricultural holding is the natural person responsible for the normal daily financial and production activities of the agricultural holding. Farm work is considered as every type of work on the agricultural holding which contributes to either: (i) the activities defined in Article 2 a) of Regulation (EU) 2018/1091 (ii) maintaining the means of production; or (iii) the activities directly derived from these productive actions. The time spent on farm work on the agricultural holding is the working time actually devoted to farm work for the agricultural holding, excluding work in the households of the holder or manager. Annual work unit (AWU) is the full-time equivalent employment, i.e. the total hours worked divided by the average annual hours worked in full-time jobs in the country. Full-time means the minimum hours required by the national rules governing contracts of employment. If these do not state the number of annual hours then 1 800 hours is to be taken as the minimum figure (225 working days of eight hours per day). CGNR 016  Year of birth The year of birth of the manager of the agricultural holding CGNR 017  Sex The sex of the manager of the agricultural holding: M  Male F  Female CGNR 018  Farm work on the agricultural holding (apart from household work) Percentage band of annual work units (6) of farm work carried out by the manager of the agricultural holding. CGNR 019  Year when classified as manager of agricultural holding The year in which the manager of the agricultural holding took up this role CGNR 020  Agricultural training of the manager The highest agricultural education level that was obtained by the manager: PRACT  only practical agricultural experience, if the manager's experience was acquired through practical work on an agricultural holding BASIC  basic agricultural training, if the manager took any training courses completed at a general agricultural college and/or an institution specialising in certain subjects (including horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology and associated subjects); a completed agricultural apprenticeship is regarded as basic training FULL  full agricultural training, if the manager took any training course continuously for the equivalent of at least 2 years full-time training after the end of compulsory education and completed at an agricultural college, university or other institute of higher education in agriculture, horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology or an associated subject CGNR 021  Vocational training undertaken by manager during the last 12 months If the manager took vocational training, a training measure or activity provided by a trainer or a training institution which has as its primary objective the acquisition of new skills related to the farm activities or activities related directly to the agricultural holding or the development and improvement of existing ones. Type of tenure of the UAA (in relation to the holder) The type of tenure depends on the situation on a reference day of the year of the survey. CGNR 022  Farming on own land Hectares of utilised agricultural area farmed by the agricultural holding and held by the holder as a property or farmed by the holder acting as a usufructuary or heritable long-term leaseholder or under some other equivalent type of tenure. CGNR 023  Farming on rented land Hectares of utilised agricultural area rented by the agricultural holding in return for a fixed rent agreed in advance (in cash, kind or otherwise), and for which there is a (written or oral) tenancy agreement. The utilised agricultural area is allocated to only one agricultural holding. If the utilised agricultural area is rented out to more than one agricultural holding during the reference year, it is normally allocated to the agricultural holding with which it is associated on the survey reference day or which used it for the longest period during the reference year. CGNR 024  Share farming or other tenure modes Hectares of utilised agricultural area which is: a) Shared, meaning farmed in partnership by the landlord and the sharecropper under a written or an oral share-farming contract. The output (either economic or physical) of the share cropped area is shared between the two parties on an agreed basis. b) under other modes of tenure not covered elsewhere under the previous items. CGNR 025  Common land Hectares of utilised agricultural area used by the agricultural holding but not belonging directly to it, i.e. on which common rights apply. CGNR 026  Organic farming The agricultural holding has production which falls under agricultural practices according to certain set standards and rules specified in (i) Council Regulation (EC) No 834/2007 (7) or Regulation (EU) 2018/848 of the European Parliament and of the Council (8) or, where applicable, in the most recent legislation, and (ii) the corresponding national implementing rules for organic production. CGNR 027  Total UAA of the agricultural holding on which organic farming production methods are applied and certified according to national or European Union rules Hectares of the utilised agricultural area of the agricultural holding on which the production method applied is fully compliant with the principles of organic production at farm level, as set out in (i) Regulation (EC) No 834/2007 or Regulation (EU) 2018/848 or, where applicable, in the most recent legislation and (ii) the corresponding national implementing rules for certification of organic production. CGNR 028  Total UAA of the agricultural holding that is under conversion to organic farming production methods to be certified according to national or European Union rules Hectares of the utilised agricultural area of the agricultural holding on which organic farming methods are applied during the transition from non-organic to organic production within a given period (conversion period) as set out in (i) Regulation (EC) No 834/2007 or Regulation (EU) 2018/848 or, where applicable, in the most recent legislation and (ii) the corresponding national implementing rules for certification of organic production. CGNR 029  Participation in other environmental certification schemes The agricultural holding participates in national or regional environmental certification schemes such as those referred to in Article 43 paragraphs 2 and 3(b) or in Annex IX of Regulation (EU) No 1307/2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy (current certification schemes equivalent to the greening payment of CAP) and the application for a subsidy has been accepted. II. VARIABLES OF LAND The total area of the agricultural holding consists of the utilised agricultural area (arable land, permanent grassland, permanent crops and kitchen gardens) and other farmland (unutilised agricultural land, wooded area and other land not elsewhere classified). The area to be collected for each item is known as the main area and refers to the physical area of the parcel(s), regardless of whether there was only one single crop or several crops during the crop year. In the case of annual crops, the main area corresponds to the sown area; in case of permanent crops the main area is the total planted area; in the case of successive crops, it corresponds to the area occupied by the main crop in the parcel during the year; in the case of simultaneous crops, it corresponds to the area where the crops co-exist. In this manner, each area is listed only once. The main crop is the one with the highest economic value. When it is not possible to determine what the main crop is on the basis of the production value, then the main crop will be the one which occupies the ground for the longest period of time. The utilised agricultural area is the total area taken up by arable land, permanent grassland, permanent crops and kitchen gardens used by the agricultural holding, regardless of the type of tenure. Crop rotation is the practice of alternating crops grown in a specific field in a planned pattern or sequence in successive crop years so that crops of the same species are not grown without interruption in the same field. In a crop rotation the crops are normally changed annually, but it is possible to have a crop rotation with multiannual crops. Open field and areas under glass are to be reported separately. CLND 001  UAA Hectares of utilised agricultural area. CLND 002   Arable land Hectares of land worked (ploughed or tilled) regularly, generally under a system of crop rotation. CLND 003    Cereals for the production of grain (including seed) Hectares of all cereals harvested dry for grain, regardless of use. CLND 004     Common wheat and spelt Hectares of Triticum aestivum L. emend. Fiori et Paol., Triticum spelta L. and Triticum monococcum L. CLND 005     Durum wheat Hectares of Triticum durum Desf. CLND 006     Rye and winter cereal mixtures (maslin) Hectares of rye (Secale cereale L.) sown at any time, mixtures of rye and other cereals and other cereal mixtures sown before or during the winter (maslin). CLND 007     Barley Hectares of barley (Hordeum vulgare L.). CLND 008     Oats and spring cereal mixtures (mixed grain other than maslin) Hectares of oats (Avena sativa L.) and other cereals sown in the spring and grown as mixtures and harvested as dry grain, including seed. CLND 009     Grain maize and corn-cob-mix Hectares of maize (Zea mays L.) harvested for grain, as seed or as corn-cob-mix. CLND 010     Triticale Hectares of triticale (x Triticosecale Wittmack). CLND 011     Sorghum Hectares of sorghum (Sorghum bicolor (L.) Conrad Moench or Sorghum x sudanense (Piper) Stapf.) CLND 012     Other cereals not elsewhere classified (buckwheat, millet, canary seed, etc.) Hectares of cereals, harvested dry for grain, and which are not recorded elsewhere under the previous items, such as millet (Panicum miliaceum L.), buckwheat (Fagopyrum esculentum Mill.), canary seed (Phalaris canariensis L.) and other cereals not elsewhere classified (n.e.c.). CLND 013     Rice Hectares of rice (Oryza sativa L.). CLND 014    Dry pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) Hectares of dried pulses and protein crops harvested dry for grain, regardless of use. CLND 015     Field peas, beans and sweet lupins Hectares of all varieties of field peas (Pisum sativum L. convar. sativum or Pisum sativum L. convar. arvense L. or convar. speciosum) harvested dry, plus hectares of all varieties of broad or field beans (Vicia faba L. (partim)) harvested dry, plus hectares of all sweet lupins (Lupinus sp.) harvested dry for grain, including seed, regardless of their use. CLND 016    Root crops Hectares of crops cultivated for their root, tuber or modified stem. It excludes root, tuber and bulb vegetables such as carrots, beetroots or swedes, among others. CLND 017     Potatoes (including seed potatoes) Hectares of potatoes (Solanum tuberosum L.). CLND 018     Sugar beet (excluding seed) Hectares of sugar beet (Beta vulgaris L.) intended for the sugar industry and alcohol production. CLND 019     Other root crops n.e.c. Hectares of fodder beet (Beta vulgaris L.) and plants of the Brassicae family harvested mainly for animal feed, regardless of whether it is the root or the stem, and other plants cultivated mainly for their roots for fodder, not elsewhere classified. CLND 020    Industrial crops Hectares of industrial crops, which are normally not sold directly for consumption because they need to be industrially processed prior to final use. CLND 021     Oilseeds Hectares of rape (Brassica napus L.) and turnip rape (Brassica rapa L. var. oleifera (Lam.)), sunflower seed (Helianthus annus L.), soya (Glycine max (L.) Merril), linseed (Linum usitatissimum L.), mustard (Sinapis alba L.), poppy (Papaver somniferum L.), carthame (Carthamus tinctorius L.), sesame seed (Sesamum indicum L.), earth almond (Cyperus esculentus L.), peanuts (Arachis hypogea L.), pumpkins for oil (Cucurbita pepo var. styriaca) and hemp (Cannabis sativa L.) grown for the production of oil, harvested as dry grains, except cotton seed (Gossypium spp.). CLND 022      Rape and turnip rape seeds Hectares of rape (Brassica napus L.) and turnip rape (Brassica rapa L. var. oleifera (Lam.)) grown for the production of oil, harvested as dry grains. CLND 023      Sunflower seed Hectares of sunflower (Helianthus annuus L.), harvested as dry grains. CLND 024      Soya Hectares of soya (Glycine max L. Merril), harvested as dry grains, both for oil and protein use. CLND 025      Linseed (oilflax) Hectares of linseed varieties (Linum usitatissimum L.), grown mainly for producing oil, and harvested as dry grains. CLND 026      Other oil seed crops n.e.c. Hectares of other crops grown mainly for their oil content, harvested as dry grains, which are not elsewhere classified (except cotton seed). CLND 027     Fibre crops Hectares of fibre flax (Linum usitatissimum L), hemp (Cannabis sativa L.), cotton (Gossypium spp.), jute (Corchorus capsularis L.), abaca alias manila (Musa textilis NÃ ©e), kenaf (Hibiscus cannabinus L.) and sisal (Agave sisalana Perrine). CLND 028      Fibre flax Hectares of fibre flax varieties (Linum usitatissimum L.), grown mainly for producing fibre. CLND 029      Hemp Hectares of hemp (Cannabis sativa L.) grown for straw. CLND 030      Cotton Hectares of cotton (Gossypium spp.), harvested for fibre and/or oilseed use. CLND 031      Other fibre crops n.e.c. Hectares of other plants grown mainly for their fibre content, not elsewhere classified, such as jute (Corchorus capsularis L.), abaca alias manila (Musa textilis NÃ ©e), sisal (Agave sisalana Perrine), and kenaf (Hibiscus cannabinus L.). CLND 032     Tobacco Hectares of tobacco (Nicotiana tabacum L.) grown for leaves. CLND 033     Hops Hectares of hops (Humulus lupulus L.) grown for seed cones. CLND 034     Aromatic, medicinal and culinary plants Hectares of aromatic, medicinal and culinary plants, cultivated for pharmaceutical purposes, perfume manufacture or human consumption. CLND 035     Energy crops n.e.c. Hectares of energy crops used exclusively for renewable energy production, not elsewhere classified, and cultivated on arable land. CLND 036     Other industrial crops n.e.c. Hectares of other industrial crops not elsewhere classified. CLND 037    Plants harvested green from arable land Hectares of all arable land crops harvested green and intended mainly for animal feed, forage or renewable energy production, namely cereals, grasses, leguminous or industrial plants and other arable land crops harvested and/or used green. CLND 038     Temporary grasses and grazings Hectares of grass plants for grazing, hay or silage included as a part of a normal crop rotation, lasting at least one crop year and normally less than 5 years, sown with grass or grass mixtures. CLND 039     Leguminous plants harvested green Hectares of leguminous plants grown and harvested green as the whole plant mainly for fodder, or energy use. Mixtures of predominantly leguminous (normally > 80 %) crops and grass plants, harvested green or as dried hay are included. CLND 040     Green maize Hectares of all forms of maize (Zea mays L.) grown mainly for silage (whole cob, parts of or whole plant) and not harvested for grain. CLND 041     Other cereals harvested green (excluding green maize) Hectares of all cereals (excluding maize) grown and harvested green as the whole plant used for fodder or for the production of renewable energy (production of biomass). CLND 042     Other plants harvested green from arable land n.e.c. Hectares of other annual or multi-annual (less than 5 years) crops intended mainly for animal fodder and harvested green. Also the remainders of crops not elsewhere classified when the main harvest was destroyed, but the residues could still be used (as fodder, or renewable energy). CLND 043    Fresh vegetables (including melons) and strawberries Hectares of all brassicas, leafy and stalked vegetables, vegetables cultivated for fruit, root, tuber and bulb vegetables, fresh pulses, other vegetables harvested fresh (not dry) and strawberries grown on arable land outdoor in rotation with other agricultural or horticultural crops. CLND 044     Fresh vegetables (including melons) and strawberries grown in rotation with horticultural crops (market gardening) Hectares of fresh vegetables, melons and strawberries grown on arable land in rotation with other horticultural crops. CLND 045     Fresh vegetables (including melons) and strawberries grown in rotation with non-horticultural crops (open field) Hectares of fresh vegetables, melons and strawberries grown on arable land in rotation with other agricultural crops. CLND 046    Flowers and ornamental plants (excluding nurseries) Hectares of all flowers and ornamental plants intended to be sold as cut flowers (e.g. roses, carnations, orchids, gladioli, chrysanthemum, foliage cut and other cut products), as potted, bedding and balcony flowers and plants (e.g. rhododendrons, azaleas, chrysanthemum, begonia, geranium, impatiens, other potted, bedding and balcony plants) and as bulb and corm flowers and other ornamental plants (tulips, hyacinths, orchids, narcissi and others). CLND 047    Seeds and seedlings Hectares of seeds of roots (except potatoes and other plants where the roots are also used as seeds), fodder crops, grasses, industrial crops (except oilseeds) and seeds and seedlings of vegetables and flowers. CLND 048    Other arable land crops, n.e.c. Hectares of arable crops not elsewhere classified. CLND 049    Fallow land Hectares of all arable land either included in the crop rotation system or maintained in good agricultural and environmental condition (GAEC (9)), whether worked or not, but which will not be harvested for the duration of a crop year. The essential characteristic of fallow land is that it is left to recover, normally for the whole of a crop year. Fallow land may be: (i) bare land bearing no crops at all; or (ii) land with spontaneous natural growth, which may be used as feed or ploughed in; or (iii) land sown exclusively to produce green manure (green fallow). CLND 050   Permanent grassland Hectares of land used permanently (for several consecutive years, normally 5 years or more) to grow herbaceous fodder, forage or energy purpose crops, through cultivation (sown) or naturally (self-seeded), and which is not included in the crop rotation on the agricultural holding. The grassland can be used for grazing, mown for silage and hay or used for renewable energy production. CLND 051    Pasture and meadow, excluding rough grazings Hectares of permanent pasture on good or medium quality soils, which can normally be used for intensive grazing. CLND 052    Rough grazings Hectares of low yielding permanent grassland, usually on low-quality soil, for example on hilly land and at high altitudes, usually unimproved by fertiliser, cultivation, reseeding or drainage. These areas can normally be used only for extensive grazing and are not normally mown or are mown in an extensive manner as they cannot support a large density of animals. CLND 053    Permanent grassland no longer used for production purposes and eligible for the payment of subsidies Hectares of permanent grassland and meadows no longer used for production purposes which, in line with Regulation (EU) No 1307/2013 or, where applicable, the most recent legislation, are maintained in a state which makes it suitable for grazing or cultivation without preparatory action going beyond usual agricultural methods and machinery and are eligible for financial support. CLND 054   Permanent crops (including young and temporarily abandoned plantations, excluding areas producing for own consumption only) Hectares of all fruit trees, all citrus fruit trees, all nut trees, all berry plantations, all vineyards, all olive trees and all other permanent crops used for human consumption (e.g. tea, coffee or carobs) and for other purposes (e.g. nurseries, Christmas trees or plants for plaiting and weaving such as rattan or bamboo). CLND 055    Fruits, berries and nuts (excluding citrus fruits, grapes and strawberries) Hectares of orchards of pome fruits, stone fruits, berries, nuts and fruits from tropical and subtropical climate zones. CLND 056     Pome fruits Hectares of orchards of pome fruits such as apples (Malus spp.), pears (Pyrus spp.), quinces (Cydonia oblonga Mill.) or medlars (Mespilus germanica, L.). CLND 057     Stone fruits Hectares of orchards of stone fruits, such as peaches and nectarines (Prunus persica (L.) Batch), apricots (Prunus armeniaca L. and others), sweet and sour cherries (Prunus avium L., P. cerasus), plums (Prunus domestica L. and others) and other stone fruits not elsewhere classified such as blackthorn/sloe (Prunus spinosa L.) or loquats/Japanese medlar (Eriobotrya japonica (Thunb.) Lindl.). CLND 058     Fruits from subtropical and tropical climate zones Hectares of all fruits from subtropical and tropical climate zones, such as kiwis (Actinidia chinensis Planch.), avocados (Persea americana Mill.) or bananas (Musa spp.). CLND 059     Berries (excluding strawberries) Hectares of all cultivated berries such as blackcurrants (Ribes nigrum L.), redcurrants (Ribes rubrum L.), raspberries (Rubus idaeus L.) or blueberries (Vaccinium corymbosum L.). CLND 060     Nuts Hectares of all nut trees: walnuts, hazelnuts, almonds, chestnuts and other nuts. CLND 061    Citrus fruits Hectares of citrus fruits (Citrus spp.): oranges, small citrus fruits, lemons, limes, pomelos, grapefruits and other citrus fruits. CLND 062    Grapes Hectares of vines (Vitis vinifera L.) CLND 063     Grapes for wines Hectares of vines of grape varieties normally grown for the production of juice, must and/or wine. CLND 064      Grapes for wines with protected designation of origin (PDO) Hectares of vines of grape varieties normally grown for the production of wines with a protected designation of origin which comply with the requirements of (i) Council Regulation (EC) No 491/2009 (10) or, where applicable, the most recent legislation and (ii) the corresponding national rules. CLND 065      Grapes for wines with protected geographical indication (PGI) Hectares of vines of grape varieties normally grown for the production of wines with a protected geographical indication which comply with the requirements of (i) Regulation (EC) No 491/2009 or, where applicable, the most recent legislation and (ii) the corresponding national rules. CLND 066      Grapes for other wines n.e.c. (without PDO/PGI) Hectares of vines of grape varieties normally grown for the production of wines other than PDO and PGI wines. CLND 067     Grapes for table use Hectares of vines of grape varieties normally grown for the production of fresh grapes. CLND 068     Grapes for raisins Hectares of vines of grape varieties normally grown for the production of raisins. CLND 069    Olives Hectares of olive trees (Olea europea L.) grown for the production of olives. CLND 070    Nurseries Hectares of nurseries, where young ligneous (woody) plants are grown in the open air for subsequent transplantation. CLND 071    Other permanent crops including other permanent crops for human consumption Hectares of permanent crops for human consumption not elsewhere classified and trees planted as Christmas trees on the utilised agricultural area. CLND 072     Christmas trees Hectares of Christmas trees planted for commercial purposes, outside woodland, on the utilised agricultural area. Christmas tree plantations which are no longer maintained and belong to wooded area are excluded. CLND 073   Kitchen gardens Hectares of land normally occupied with vegetables, root crops and permanent crops, among others, intended for self-consumption by the holder and his household, normally separated from the rest of the agricultural land, and recognisable as kitchen gardens. CLND 074  Other farmland Hectares of unutilised agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system), wooded area and other land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc. CLND 075   Unutilised agricultural land Hectares of previously used land for an agricultural purpose which during the reference year of the survey is no longer worked and is not used in the crop rotation system, i.e. land where no agricultural use is intended. This land could be brought back into cultivation using the resources normally available on an agricultural holding. CLND 076   Wooded area Hectares of land covered with trees or forest shrubs, including plantations of poplar and other similar trees inside or outside woods and forest-tree nurseries grown in woodland for the agricultural holding's own requirements, as well as forest facilities (forest roads, storage depots for timber, etc.). CLND 077    Short rotation coppices Hectares of wooded areas managed for growing wooded plants, where the rotation period is 20 years or less. The rotation period is the time between the first sowing/planting of the trees and the harvest of the final product, where harvesting does not include normal management activities such as thinning. CLND 078   Other land (land occupied by buildings, farmyards, tracks, ponds and other non-productive areas) Hectares of land which are part of the total area belonging to the agricultural holding but constitute neither utilised agricultural area, unutilised agricultural area nor wooded area, such as land occupied by buildings (except if used for mushroom cultivation), farmyards, tracks, ponds, quarries, infertile land or rock. Special agricultural holding areas CLND 079   Cultivated mushrooms Hectares of cultivated mushrooms grown in buildings which have been specially erected or adapted for that purpose, as well as in underground premises, caves and cellars. CLND 080  UAA under glass or high accessible cover Hectares of crops, which for the whole of their period of growth or for the predominant part of it are covered by greenhouses or fixed high cover or mobile high cover (glass or rigid plastic or flexible plastic). These areas must not be included in the variables mentioned above. CLND 081   Vegetables, including melons and strawberries under glass or high accessible cover Hectares of all brassicas, leafy and stalked vegetables, vegetables cultivated for fruit, root, tuber and bulb vegetables, fresh pulses, other vegetables harvested fresh (not dry) and strawberries grown under glass or high accessible cover. CLND 082   Flowers and ornamental plants (excluding nurseries) under glass or high accessible cover Hectares of all flowers and ornamental plants intended to be sold as cut flowers (e.g. roses, carnations, orchids, gladioli, chrysanthemum, foliage cut and other cut products), as potted, bedding and balcony flowers and plants (e.g. rhododendrons, azaleas, chrysanthemum, begonia, geranium, impatiens or other potted, bedding and balcony plants) and as bulb and corm flowers and other ornamental plants (tulips, hyacinths, orchids, narcissi and others) under glass or high accessible cover. CLND 083   Other arable land crops under glass or high accessible cover Hectares of other arable land crops not elsewhere classified, grown under glass or high accessible cover. CLND 084   Permanent crops under glass or high accessible cover Hectares of permanent crops grown under glass or high accessible cover. CLND 085   Other UAA under glass or high accessible cover n.e.c. Hectares of utilised agricultural area not elsewhere classified and grown under glass or high accessible cover. Organic farming The agricultural holding has land where organic farming production methods are used according to certain set standards and rules specified in (i) Regulation (EC) No 834/2007 or Regulation (EU) 2018/848 or, where applicable, in the most recent legislation, and (ii) the corresponding national implementing rules for organic production, including during the conversion period. Crops are defined in Core Section II. VARIABLES OF LAND CLND 086  Organic farming utilised agricultural area CLND 087   Organic farming arable land CLND 088    Organic farming cereals for the production of grain (including seed) CLND 089     Organic farming common wheat and spelt CLND 090     Organic farming durum wheat CLND 091    Organic farming dry pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) CLND 092    Organic farming root crops CLND 093     Organic farming potatoes (including seed potatoes) CLND 094     Organic farming sugar beet (excluding seed) CLND 095    Organic farming industrial crops CLND 096     Organic farming oilseeds CLND 097      Organic farming soya CLND 098    Organic farming plants harvested green from arable land CLND 099     Organic farming temporary grasses and grazings CLND 100     Organic farming leguminous plants harvested green CLND 101    Organic farming fresh vegetables (including melons) and strawberries CLND 102    Organic farming seeds and seedlings CLND 103   Organic farming permanent grassland CLND 104    Organic farming pasture and meadow, excluding rough grazings CLND 105    Organic farming rough grazings CLND 106   Organic farming permanent crops (including young and temporarily abandoned plantations, excluding areas producing for own consumption only) CLND 107    Organic farming fruits, berries and nuts (excluding citrus fruits, grapes and strawberries) CLND 108    Organic farming citrus fruits CLND 109    Organic farming grapes for wines CLND 110    Organic farming olives CLND 111   Organic farming vegetables, including melons and strawberries under glass or high accessible cover Irrigation on cultivated outdoor area CLND 112  Total irrigable area Hectares of total maximum utilised agricultural area which could be irrigated in the reference year using the equipment and the quantity of water normally available on the agricultural holding. III. VARIABLES OF LIVESTOCK The animals are not necessarily the property of the holder. These animals may be on the agricultural holding (on utilised agricultural areas or in animal housing used by the agricultural holding) or off it (on common grazings or in the course of migration, etc.). Bovine animals Refers to cattle (Bos taurus L.) and water buffalo (Bubalus bubalis L.), including hybrids such as Beefalo. CLVS 001   Bovine animals less than 1 year old Heads of bovine animals, male and female, under 1 year old. CLVS 002   Bovine animals, 1 to less than 2 years old Heads of bovine animals, at least 1 but less than 2 years old. CLVS 003    Male bovine animals, 1 to less than 2 years old Heads of bovine animals, male, at least 1 but less than 2 years old. CLVS 004    Heifers, 1 to less than 2 years old Heads of bovine animals, female, at least 1 but less than 2 years old. Bovine animals, 2 years old and over CLVS 005    Male bovine animals, 2 years old and over Heads of male bovine animals, 2 years old and over. CLVS 006    Female bovine, 2 years old and over Heads of female bovine animals, 2 years old and over. CLVS 007     Heifers, 2 years old and over Heads of female bovine animals, 2 years old and over, which have not yet calved. CLVS 008     Cows Heads of female bovine animals, 2 years old and over, which have already calved. CLVS 009      Dairy cows Heads of female bovine animals which have already calved (including those less than 2 years old) and which, by reason of their breed or particular qualities, are kept exclusively or principally to produce milk for human consumption or for processing into dairy products. CLVS 010      Non-dairy cows Heads of female bovine animals which have already calved (including those less than 2 years old) and which, by reason of their breed or particular qualities, are kept exclusively or principally for the production of calves and whose milk is not intended for human consumption nor for processing into dairy products. CLVS 011      Buffalo-cows Heads of buffalo cows (females of the species Bubalus bubalis, L.) which have already calved (including those less than 2 years old). CLVS 012  Sheep (all ages) Heads of domestic animals of the species Ovis aries L. CLVS 013   Breeding female sheep Heads of ewes and ewe lambs put to the ram, regardless of dairy/meat aptitude. CLVS 014   Other sheep Heads of all sheep other than breeding females. CLVS 015  Goats (all ages) Heads of domestic animals of the subspecies Capra aegagrus hircus L. CLVS 016   Breeding female goats Heads of female goats which have already kidded and goats which have been mated. CLVS 017   Other goats Heads of all goats other than breeding females. Pigs Refers to domestic animals of the species Sus scrofa domesticus Erxleben. CLVS 018   Piglets, live weight of under 20 kilograms Heads of piglets having a live weight of less than 20 kilograms. CLVS 019   Breeding sows, live weight 50 kilograms and over Heads of female pigs weighing 50 kilograms and over intended for breeding purposes, regardless of whether they have farrowed or not. CLVS 020   Other pigs Heads of pigs not specified elsewhere. Poultry Refers to domestic hens and chickens (Gallus gallus L.), turkeys (Meleagris spp.), ducks (Anas spp. and Cairina moschata L.), geese (Anser anser domesticus L.), ostriches (Struthio camelus L.) and other poultry fowl not elsewhere classified, such as quails (Coturnix spp.), pheasants (Phasianus spp.), guineafowl (Numida meleagris domestica L.) and pigeons (Columbinae spp.). However, birds raised in confinement for hunting purposes and not for meat/egg production are excluded. CLVS 021   Broilers Heads of domestic animals of the species Gallus gallus L. which are kept for the production of meat. CLVS 022   Laying hens Heads of domestic animals of the species Gallus gallus L. which have reached laying maturity and are kept for the production of eggs. CLVS 023  Other poultry Heads of poultry not mentioned under broilers or laying hens. Chicks are excluded. CLVS 024   Turkeys Heads of domestic animals of the genus Meleagris. CLVS 025   Ducks Heads of domestic animals of the genus Anas and species Cairina moschata L. CLVS 026   Geese Heads of domestic animals of the species Anser anser domesticus L. CLVS 027   Ostriches Heads of ostriches (Struthio camelus L.) CLVS 028   Other poultry fowls n.e.c. Heads other poultry not elsewhere classified. Rabbits Refers to domestic animals of the genus Oryctolagus. CLVS 029   Breeding female rabbits Heads of female rabbits (Oryctolagus spp.) for producing rabbits for meat and which have littered. CLVS 030  Bees Number of hives occupied by bees (Apis mellifera L.) kept for the production of honey. CLVS 031  Deer Presence of animals such as red deer (Cervus elaphus L.), sika deer (Cervus nippon Temminck), reindeer (Rangifer tarandus L.) or fallow deer (Dama dama L.) for the production of meat. CLVS 032  Fur animals Presence of animals such as mink (Neovison vison Schreber), European pole cats or fitches (Mustela putorius L.), fox (Vulpes spp. and others), finnracoon or raccoon dog (Nyctereutes spp.) or chinchilla (Chinchilla spp.) for the production of fur. CLVS 033  Livestock n.e.c. Presence of livestock not elsewhere classified in this section. Organic production methods applied to animal production The agricultural holding has animals under agricultural practices according to certain set standards and rules specified in (i) Regulation (EC) No 834/2007 or Regulation (EU) 2018/848 or, where applicable, in the most recent legislation, and (ii) the corresponding national implementing rules for organic production, including during the conversion period. Animals are defined in Core Section III. VARIABLES OF LIVESTOCK CLVS 034  Organic farming stock of bovine animals Heads of organic farming stock of bovine animals CLVS 035      Organic farming stock of dairy cows Heads of organic farming stock of dairy cows CLVS 036      Organic farming stock of non-dairy cows Heads of organic farming stock of non-dairy cows CLVS 037      Organic farming stock of buffalo cows Presence of organic farming stock of buffalo cows CLVS 038  Organic farming stock of sheep (all ages) Heads of organic farming stock of sheep CLVS 039  Organic farming stock of goats (all ages) Heads of organic farming stock of goats CLVS 040  Organic farming stock of pigs Heads of organic farming stock of pigs CLVS 041  Organic farming stock of poultry Heads of organic farming stock of poultry CLVS 042   Organic farming stock of broilers Heads of organic farming stock of broilers CLVS 043   Organic farming stock of laying hens Heads of organic farming stock of laying hens (1) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services. (OJ L 323, 8.12.2010, p. 11). (2) NUTS: Nomenclature of territorial units for statistics. (3) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS). (OJ L 154, 21.6.2003, p. 1). (4) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (5) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (6) Annual work unit (AWU) percentage band 2: (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75-< 100), (100). (7) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1). (8) Regulation (EU) 2018/848 of the European Parliament and of the Council of 30 May 2018 on organic production and labelling of organic products and repealing Council Regulation (EC) No 834/2007 (OJ L 150, 14.6.2018, p. 1). (9) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (OJ L 347, 20.12.2013, p. 549). (10) Council Regulation (EC) No 491/2009 of 25 May 2009 amending Regulation (EC) No 1234/2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 154, 17.6.2009, p. 1). ANNEX II List of variables per module MODULE 1. LABOUR FORCE AND OTHER GAINFUL ACTIVITIES Variables Units/categories Topic: farm management Detailed topics: holder and gender balance MLFO 001  Sex of the holder Male/female MLFO 002  Year of birth Year Detailed topic: labour input MLFO 003  Holder's farm work on the agricultural holding AWU band 1 (1) Detailed topic: safety measures, including farm safety plan MLFO 004  Farm safety plan Yes/no Topic: family labour force Detailed topics: labour input, number of persons involved and gender balance MLFO 005  Male family members carrying out farm work Number of persons per AWU band 2 (2) MLFO 006  Female family members carrying out farm work Number of persons per AWU band 2 (2) Topic: non-family labour force Detailed topics: labour input, number of persons employed and gender balance Non-family labour force regularly working on the agricultural holding MLFO 007   Male non-family labour force regularly working on the farm Number of persons per AWU band 2 (2) MLFO 008   Female non-family labour force regularly working on the farm Number of persons per AWU band 2 (2) Detailed topic: non-regular labour force employed by the farm MLFO 009  Non family labour employed on a non-regular basis: male and female Full-time working days Detailed topic: labour input by contractors MLFO 010  Persons not employed directly by the agricultural holding and not included in previous categories. Full-time working days Topic: other gainful activities (OGA) directly related to the agricultural holding Detailed topic: types of activities MLFO 011  Provision of health, social or educational services Yes/no MLFO 012  Tourism, accommodation and other leisure activities Yes/no MLFO 013  Handicraft Yes/no MLFO 014  Processing of farm products Yes/no MLFO 015  Production of renewable energy Yes/no MLFO 016  Wood processing Yes/no MLFO 017  Aquaculture Yes/no Contractual work (using production means of the agricultural holding): MLFO 018   Agricultural contractual work Yes/no MLFO 019   Non-agricultural contractual work Yes/no MLFO 020  Forestry Yes/no MLFO 021  Other gainful activities directly related to the agricultural holding n.e.c. Yes/no Detailed topic: importance to the agricultural holding MLFO 022  The percentage of other gainful activities directly related to the agricultural holding on the final output of the agricultural holding. Percentage bands (3) Detailed topic: labour input MLFO 023  Holder having other gainful activities (related to the agricultural holding). M/S/N (4) MLFO 024  Family members working on the agricultural holding and having other gainful activities (related to the agricultural holding) as their main activity. Number of persons MLFO 025  Family members working on the agricultural holding and having other gainful activities (related to the agricultural holding) as their secondary activity. Number of persons MLFO 026  Non-family labour force regularly working on the agricultural holding and having other gainful activities (related to the agricultural holding) as their main activity. Number of persons MLFO 027  Non-family labour force regularly working on the agricultural holding and having other gainful activities (related to the agricultural holding) as their secondary activity. Number of persons Topic: other gainful activities not directly related to the agricultural holding Detailed topic: labour input MLFO 028  The sole holder who is also the manager of the sole holder agricultural holding having other gainful activities (not related to the agricultural holding). M/S/N (4) MLFO 029  Family members of sole holders (when the sole holder is the manager of the agricultural holding), who are working on the agricultural holding and have other gainful activities (not related to the agricultural holding) as their main activity. Number of persons MLFO 030  Family members of sole holders (when the sole holder is the manager of the agricultural holding), who are working on the agricultural holding and have other gainful activities (not related to the agricultural holding) as their secondary activity. Number of persons MODULE 2. RURAL DEVELOPMENT Variables Units/categories Topic: agricultural holdings supported by rural development measures MRDV 001  Advisory services, farm management and farm relief services Yes/no MRDV 002  Quality schemes for agricultural products and foodstuffs Yes/no MRDV 003  Investment in physical assets Yes/no MRDV 004  Restoring agriculture production potential damaged by natural disasters and catastrophic events and introduction of appropriate prevention actions Yes/no Farm and business development MRDV 005   Business start-up support for young farmers Yes/no MRDV 006   Business start-up support for development of small farms Yes/no MRDV 007   Complementary national direct payments for Croatia Yes/no MRDV 008  Investments in forest area development and improvement of the viability of forests Yes/no Agri-environment payments climate MRDV 009   Agri-environment-climate Yes/no MRDV 010   Forest-environmental and climate services and forest conservation Yes/no MRDV 011  Organic farming Yes/no MRDV 012  Natura 2000 and the water framework directive payments Yes/no MRDV 013  Payments to areas facing natural or other specific constraints Yes/no MRDV 014  Animal welfare Yes/no MRDV 015  Risk management Yes/no MODULE 3. ANIMAL HOUSING AND MANURE MANAGEMENT Variables Units/categories Topic: animal housing Detailed topic: bovine housing MAHM 001  Dairy cows Average number MAHM 002   Dairy cows in tied stalls (slurry) Places MAHM 003   Dairy cows in tied stalls (solid manure) Places MAHM 004   Dairy cows in loose/cubicle housing (slurry) Places MAHM 005   Dairy cows in loose/cubicle housing (solid manure) Places MAHM 006   Dairy cows in other types of housing (slurry) Places MAHM 007   Dairy cows in other types of housing (solid manure) Places MAHM 008   Dairy cows always outdoors Places MAHM 009   Dairy cows partly outdoors (grazing) Months MAHM 010   Dairy cows with access to exercise yards Yes/no MAHM 011  Other bovine animals Average number MAHM 012   Other bovine animals in tied stalls (slurry) Places MAHM 013   Other bovine animals in tied stalls (solid manure) Places MAHM 014   Other bovine animals in loose/cubicle housing (slurry) Places MAHM 015   Other bovine animals in loose/cubicle housing (solid manure) Places MAHM 016   Other bovine animals in other types of housing (slurry) Places MAHM 017   Other bovine animals in other types of housing (solid manure) Places MAHM 018   Other bovine animals always outdoors Places MAHM 019   Other bovine animals partly outdoors (grazing) Months MAHM 020   Other bovine animals with access to exercise yards Yes/no Detailed topic: pig housing MAHM 021  Breeding sows Average number MAHM 022   Breeding sows in fully slatted floor Places MAHM 023   Breeding sows in partially slatted floor Places MAHM 024   Breeding sows in solid floor housing (excluding deep litter) Places MAHM 025   Breeding sows where entire surface is deep litter Places MAHM 026   Breeding sows in other types of housing Places MAHM 027   Breeding sows outdoors (free range) Places MAHM 028   Breeding sows outdoors (free range) Months MAHM 029  Other pigs Average number MAHM 030   Other pigs in fully slatted floor Places MAHM 031   Other pigs in partially slatted floor Places MAHM 032   Other pigs in solid floor housing (excluding deep litter) Places MAHM 033   Other pigs where entire surface is deep litter Places MAHM 034   Other pigs in other types of housing Places MAHM 035   Other pigs outdoors (free range) Places MAHM 036   Other pigs with access to exercise yards Yes/no Detailed topic: laying hen housing MAHM 037  Laying hens Average number MAHM 038   Laying hens in deep litter housing Places MAHM 039   Laying hens in aviary house (without litter) Places MAHM 040   Laying hens in cages with manure belts Places MAHM 041   Laying hens in cages with deep pits Places MAHM 042   Laying hens in cages with stilt house Places MAHM 043   Laying hens in other types of housing Places MAHM 044   Laying hens outdoors (free range) Places Topic: nutrient use and manure on the farm Detailed topic: UAA fertilised MAHM 045  Total UAA fertilised with mineral fertilisers ha MAHM 046  Total UAA fertilised with manure ha Detailed topic: manure exported from and imported to the agricultural holding Net export of manure from the farm MAHM 047   Net export of slurry/liquid manure from the farm m3 MAHM 048   Net export of solid manure from the farm tonnes Detailed topic: organic and waste based fertilisers other than manure MAHM 049  Organic and waste-based fertilisers other than manure used on the agricultural holding tonnes Topic: manure application techniques Detailed topic: incorporation time per type of spread Broadcast MAHM 050   Incorporation within 4 hours % band (5) MAHM 051   Incorporation after 4 hours % band (5) MAHM 052   No incorporation % band (5) Band spread MAHM 053   Trailing hose % band (5) MAHM 054   Trailing shoe % band (5) Injection MAHM 055   Shallow/open-slit % band (5) MAHM 056   Deep/closed-slit % band (5) Topic: facilities for manure Detailed topic: manure storage facilities and capacity MAHM 057  Manure solid storage in heaps % MAHM 058  Manure stored in compost piles % MAHM 059  Manure stored in pits below animal confinement % MAHM 060  Manure stored in deep litter systems % MAHM 061  Liquid manure/slurry storage without cover % MAHM 062  Liquid manure/slurry storage with permeable cover % MAHM 063  Liquid manure/slurry storage with impermeable cover % MAHM 064  Manure stored in other facilities n.e.c. % MAHM 065  Daily spread % MAHM 066  Manure stored in compost piles Months MAHM 067  Manure storage in pits below animal confinement Months MAHM 068  Manure storage in deep litter systems Months MAHM 069  Liquid manure/slurry storage Months MAHM 070  Manure stored in other facilities n.e.c. Months (1) Annual work unit (AWU) percentage band 1: (0), (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75-< 100), (100). (2) Annual work unit (AWU) percentage band 2: (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75-< 100), (100). (3) Final output of the holding percentage bands: (  ¥ 0-  ¤ 10), (> 10-  ¤ 50), (> 50-< 100). (4) M  main activity, S  secondary activity, N  no involvement. (5) Manure applied with specific application technique percentage bands: (0), (> 0-< 25), (  ¥ 25-< 50), (  ¥ 50-< 75), (  ¥ 75-< 100), (100). ANNEX III Description of the variables to be used for the farm data modules as specified in the Annex II to this Implementation Regulation MODULE 1. LABOUR FORCE AND OTHER GAINFUL ACTIVITIES DESCRIPTION OF LABOUR FORCE VARIABLES Holder The holder is the natural person (or the selected natural person in case of a group holding) on whose account and in whose name the holding is operated and who is legally and economically responsible for the holding. If the holder is a legal person, data is not collected for the holder. Farm work is defined in Annex I. CORE GENERAL VARIABLES Topic: farm management Detailed topics: holder and gender balance MLFO 001  Sex of the holder The sex of the holder M  Male F  Female MLFO 002  Year of birth Year of birth of the holder Detailed topic: labour input MLFO 003  Holder's farm work on the agricultural holding Percentage band of annual working units of farm work on the agricultural holding for the holder, apart from household work. Detailed topic: safety measures, including farm safety plan MLFO 004  Farm safety plan The farm has carried out a workplace risk assessment with the aim of reducing the work-related hazards, resulting in a written document (such as a farm safety plan). Topic: family labour force Detailed topics: labour input, number of persons involved and gender balance Family members carrying out farm work This item applies only to sole holder holdings, because group holdings and legal persons are considered not to have family labour force. Family members carrying out farm work (apart from housework) include spouse, relatives in ascending and descending line, and siblings of the holder and holder's spouse on sole holder holdings. When relevant, these include the manager who is a member of the holder's family. MLFO 005  Male family members carrying out farm work Number of male family members per percentage band of annual working units MLFO 006  Female family members carrying out farm work Number of female family members per percentage band of annual working units Topic: non-family labour force Detailed topics: labour input, number of persons employed and gender balance Non-family labour force regularly working on the agricultural holding Regularly employed labour force refers to persons other than the holder and family members who carried out farm work every week on the agricultural holding during the 12 months ending on the reference day of the survey, irrespective of length of the working week, and whether they received any kind of remuneration (salary, wages, profits or other payments, including payments in kind). It also includes persons that were not able to work for the entire period, for reasons such as: (i) special conditions of production on specialised agricultural holdings; or (ii) absence by reason of holidays, military service, sickness, accident or death; or (iii) commencement or cessation of employment with the agricultural holding; or (iv) complete stoppage of work on the agricultural holding due to accidental causes (flooding, fire, etc.). MLFO 007   Male non-family labour force regularly working on the farm Number of non-family labour force males, per percentage band of annual working units. MLFO 008   Female non-family labour force regularly working on the farm Number of non-family labour force females, per percentage band of annual working units. Detailed topic: non-regular labour force employed by the farm Non family labour employed on a non-regular basis refers to the workers who did not work each week on the agricultural holding in the 12 months ending on the reference day of the survey for a reason other than those listed under non-family labour force regularly employed. Working days carried out by non-regular non-family workforce is any day of such length that the worker is paid the salary or any kind of remuneration (wages, profits, or other payments including payments in kind) for a full day's work, during which the work performed is of the kind normally carried out by a full-time agricultural worker. Days of leave and sickness do not count as working days. MLFO 009  Non-family labour employed on a non-regular basis: male and female Total of full-time working days of persons not regularly employed on the agricultural holding. Detailed topic: labour input by contractors MLFO 010  Persons not employed directly by the agricultural holding and not included in previous categories Total of full-time working days undertaken on the agricultural holding by the persons who are not directly employed by the agricultural holding (e.g. sub-contractors employed by third parties). Topic: other gainful activities (OGA) directly related to the agricultural holding Information on other gainful activities is recorded for: (i) the holders of sole holder holdings and group holdings (ii) the family members on sole holder holdings and in the case of other gainful activities directly related to the agricultural holding, also for (iii) non-family labour force regularly working on the farm. No information on other gainful activities is collected for legal holdings. Other gainful activities directly related to the agricultural holding refer to other gainful activities: a) on the agricultural holding; or b) outside of the agricultural holding. Other gainful activities directly related to the agricultural holding are activities where either the resources of the agricultural holding (area, buildings, machinery, etc.) or its products are used in the activity. Non-agricultural, as well as agricultural work for other agricultural holdings is included. Pure financial investments are excluded. Renting of the land for diverse activities without further involvement in the activities is also excluded. Detailed topic: types of activities MLFO 011  Provision of health, social or educational services Presence of any activity, which is linked to the provision of health, social or educational services and/or socially related business activities, in which either the agricultural holding's resources or its primary products are used. MLFO 012  Tourism, accommodation and other leisure activities Presence of any tourism-related activities, accommodation services, showing the agricultural holding to tourists or other groups, sport and recreation activities, etc. where either land, buildings or other resources of the agricultural holding are used. MLFO 013  Handicraft Presence of manufacture of handicraft items, manufactured on the agricultural holding either by the holder or the family members, or by the non-family labour force, regardless of how the products are sold. MLFO 014  Processing of farm products Presence of any processing of a primary agricultural product to a processed secondary product on the agricultural holding, regardless of whether the raw material is produced on the agricultural holding or bought from outside. MLFO 015  Production of renewable energy Presence of production of renewable energy for the market including biogas, biofuels or electricity, by wind turbines, other equipment or from agricultural raw materials. Renewable energy produced only for the agricultural holding's own use is not included. MLFO 016  Wood processing Presence of raw wood processing on the agricultural holding for the market (sawing timber, etc.). MLFO 017  Aquaculture Presence of production of fish, crayfish, etc., on the agricultural holding. Activities involving only fishing are excluded. Contractual work (using production means of the agricultural holding) Contractual work using the equipment of the agricultural holding, differentiating between work that is inside or outside the agricultural sector. MLFO 018   Agricultural contractual work Presence of work that is inside the agricultural sector. MLFO 019   Non-agricultural contractual work Presence of work that is outside the agricultural sector (e.g. clearing snow, haulage work, landscape maintenance, agricultural and environmental services, etc.). MLFO 020  Forestry Presence of forestry work using both the farm labour force and the machinery and equipment of the agricultural holding generally used for agricultural purposes. MLFO 021  Other gainful activities directly related to the agricultural holding n.e.c. Presence of other gainful activities directly related to the agricultural holding not elsewhere classified. Detailed topic: importance to the agricultural holding MLFO 022  Percentage of other gainful activities directly related to the agricultural holding on the final output of the agricultural holding The percentage band of the other gainful activities directly related to the agricultural holding in the output of the agricultural holding. The share of the other gainful activities directly related to the agricultural holding in the output of the agricultural holding is estimated as the share of the other gainful activities directly related to the agricultural holding turnover in the sum of total turnover of the agricultural holding and direct payments of that agricultural holding under Regulation (EU) No 1307/2013 or more recent legislation. Detailed topic: labour input This item applies to: (i) the holders of sole holder holdings and group holdings; (ii) the family members in sole holder holdings; and (iii) non-family members regularly working on the farm. No information is collected for legal holdings. MLFO 023  Holder having other gainful activities (related to the agricultural holding) The holder of sole holder holdings or group holdings has other gainful activities directly related to the agricultural holding: M  main activity S  secondary activity N  no involvement The activities can be carried out on the agricultural holding itself (non-farm work on the agricultural holding), or outside the agricultural holding. MLFO 024  Family members working on the agricultural holding and having other gainful activities (related to the agricultural holding) as their main activity Number of family members undertaking other gainful activities directly related to the agricultural holding as their main activity. MLFO 025  Family members working on the agricultural holding and having other gainful activities (related to the agricultural holding) as their secondary activity Number of family members undertaking other gainful activities directly related to the agricultural holding as their secondary activity. MLFO 026  Non-family labour force regularly working on the agricultural holding and having other gainful activities (related to the agricultural holding) as their main activity Number of non-family members undertaking other gainful activities directly related to the agricultural holding as their main activity, in sole holder holdings or group holdings. MLFO 027  Non-family labour force regularly working on the agricultural holding and having other gainful activities (related to the agricultural holding) as their secondary activity Number of non-family members undertaking other gainful activities directly related to the agricultural holding as their secondary activity, in sole holder holdings or group holdings. Topic: other gainful activities not directly related to the agricultural holding Refers to non-farm work on the agricultural holding and work outside the agricultural holding. This includes every activity carried out for remuneration (salary, wages, profits or other payment, including payment in kind) other than: (i) the farm work on the agricultural holding: and (ii) other gainful activities of the holder directly related to the agricultural holding. Other gainful activities not related to the agricultural holding refer to other gainful activities: a) on the agricultural holding (non-farm work on the agricultural holding); or b) outside of the agricultural holding. Detailed topic: labour input MLFO 028  The sole holder who is also the manager of the sole holder agricultural holding having other gainful activities (not related to the agricultural holding) The holder has gainful activities not directly related to the agricultural holding: M  main activity S  secondary activity N  no involvement The activities can be carried out on the agricultural holding itself (non-farm work on the agricultural holding), or outside the agricultural holding. MLFO 029  Family members of sole holders (when the sole holder is the manager of the agricultural holding), who are working on the agricultural holding and have other gainful activities (not related to the agricultural holding) as their main activity Number of family members undertaking gainful activities not related to the agricultural holding as their main activity. MLFO 030  Family members of sole holders (when the sole holder is the manager of the agricultural holding), who are working on the agricultural holding and have other gainful activities (not related to the agricultural holding) as their secondary activity Number of family members undertaking gainful activities not related to the agricultural holding as their secondary activity. MODULE 2. RURAL DEVELOPMENT DESCRIPTION OF RURAL DEVELOPMENT VARIABLES Topic: agricultural holdings supported by rural development measures The agricultural holding is considered to have benefited during the last 3 years from the rural development measures laid out in Title III, Chapter 1 of Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013, according to certain set standards and rules specified in the most recent legislation, irrespective of whether or not the payment has been made in the reference period, as long as a positive decision regarding awarding such measure has been made (e.g. the application for a subsidy has been accepted). MRDV 001  Advisory services, farm management and farm relief services The agricultural holding has benefited from rural development measures under Article 15 of Regulation (EU) No 1305/2013. MRDV 002  Quality schemes for agricultural products and foodstuffs The agricultural holding has benefited from rural development measures under Article 16 of Regulation (EU) No 1305/2013. MRDV 003  Investment in physical assets The agricultural holding has benefited from rural development measures under Article 17 of Regulation (EU) No 1305/2013. MRDV 004  Restoring agriculture production potential damaged by natural disasters and catastrophic events and introduction of appropriate prevention actions The agricultural holding has benefited from rural development measures under Article 18 of Regulation (EU) No 1305/2013. Farm and business development Rural development measures under Article 19 of Regulation (EU) No 1305/2013 and in case of Croatia, also under Article 40 of the same regulation. MRDV 005   Business start-up support for young farmers The agricultural holding has benefited from rural development measures under Article 19 a) (i) of Regulation (EU) No 1305/2013. MRDV 006   Business start-up support for development of small farms The agricultural holding has benefited from rural development measures under Article 19 a) (iii) of Regulation (EU) No 1305/2013. MRDV 007   Complementary national direct payments for Croatia The agricultural holding has benefited from rural development measures under Article 40 of Regulation (EU) No 1305/2013. MRDV 008  Investments in forest area development and improvement of the viability of forests The agricultural holding has benefited from rural development measures under Article 21 of Regulation (EU) No 1305/2013. Agri-environment payments climate MRDV 009   Agri-environment-climate The agricultural holding has benefited from rural development measures under Article 28 of Regulation (EU) No 1305/2013. MRDV 010   Forest-environmental and climate services and forest conservation The agricultural holding has benefited from rural development measures under Article 34 of Regulation (EU) No 1305/2013. MRDV 011  Organic farming The agricultural holding has benefited from rural development measures under Article 29 of Regulation (EU) No 1305/2013. MRDV 012  Natura 2000 and the water framework directive payments The agricultural holding has benefited from rural development measures under Article 30 of Regulation (EU) No 1305/2013. MRDV 013  Payments to areas facing natural or other specific constraints The agricultural holding has benefited from rural development measures under Article 31 of Regulation (EU) No 1305/2013. MRDV 014  Animal welfare The agricultural holding has benefited from rural development measures under Article 33 of Regulation (EU) No 1305/2013. MRDV 015  Risk management The agricultural holding has benefited from rural development measures under Article 36 of Regulation (EU) No 1305/2013. MODULE 3. ANIMAL HOUSING AND MANURE MANAGEMENT DESCRIPTION OF ANIMAL HOUSING AND MANURE MANAGEMENT VARIABLES Topic: animal housing Places in animal housing for cattle, pigs and poultry. The term places refers to the usual number of animals present in the animal houses during the reference year. This means that the number of animals must be corrected on the reference day if conditions are not normal (over-housing, under-housing, sanitary emptying, special production schemes, etc.). Only animal housing in use during the reference period is to be recorded. The number of temporarily empty places in the animal houses during the reference period is also recorded. Animals are defined in Core Section III. VARIABLES OF LIVESTOCK Detailed topic: bovine housing MAHM 001  Dairy cows Average number of dairy cows in the reference year. MAHM 002   Dairy cows in tied stalls (slurry) Number of places for dairy cows in tied stalls with slurry management. MAHM 003   Dairy cows in tied stalls (solid manure) Number of places for dairy cows in tied stalls with solid manure management. MAHM 004   Dairy cows in loose/cubicle housing (slurry) Number of places for dairy cows in loose/cubicle housing with slurry management. MAHM 005   Dairy cows in loose/cubicle housing (solid manure) Number of places for dairy cows in loose/cubicle housing with solid manure management. MAHM 006   Dairy cows in other types of housing (slurry) Number of places for dairy cows in other types of housing, not elsewhere classified, with slurry management. MAHM 007   Dairy cows in other types of housing (solid manure) Number of places for dairy cows in other types of housing, not elsewhere classified, with solid manure management. MAHM 008   Dairy cows always outdoors Number of places for dairy cows always outdoors. MAHM 009   Dairy cows partly outdoors (grazing) Months that dairy cows spend outdoors grazing. MAHM 010   Dairy cows with access to exercise yards Presence of exercise yards for dairy cows. MAHM 011  Other bovine animals Average number of other bovine animals in the reference year. MAHM 012   Other bovines in tied stalls (slurry) Number of places for other bovine animals in tied stalls with slurry manure management. MAHM 013   Other bovines in tied stalls (solid manure) Number of places for other bovine animals in tied stalls with solid manure management. MAHM 014   Other bovine animals in loose/cubicle housing (slurry) Number of places for other bovine animals in loose/cubicle housing with slurry management. MAHM 015   Other bovine animals in loose/cubicle housing (solid manure) Number of places for other bovine animals in loose/cubicle housing with solid manure management. MAHM 016   Other bovine animals in other types of housing (slurry) Number of places for other bovine animals in other types of housing, not elsewhere classified, with slurry management. MAHM 017   Other bovine animals in other types of housing (solid manure) Number of places for other bovine animals in other types of housing, not elsewhere classified, with solid manure management. MAHM 018   Other bovine animals always outdoors Number of places for other bovine animals always outdoors. MAHM 019   Other bovine animals partly outdoors (grazing) Months those other bovine animals spend outdoors grazing. MAHM 020   Other bovine animals with access to exercise yards Presence of exercise yards for other bovine animals. Detailed topic: pig housing MAHM 021  Breeding sows Average number of breeding sows in reference year. MAHM 022   Breeding sows in fully slatted floor Number of places for breeding sows in fully slatted floor housing. MAHM 023   Breeding sows in partially slatted floor Number of places for breeding sows in partially slatted floor housing. MAHM 024   Breeding sows in solid floor housing (excluding deep litter) Number of places for breeding sows in solid floor housing excluding deep litter. MAHM 025   Breeding sows where entire surface is deep litter Number of places for breeding sows in deep litter housing. MAHM 026   Breeding sows in other types of housing Number of places for breeding sows in other types of housing. MAHM 027   Breeding sows outdoors (free range) Number of places for breeding sows in free range systems. MAHM 028   Breeding sows outdoors (free range) Months that breeding sows spend outdoors grazing, in free range systems. MAHM 029  Other pigs Average number of other pigs in reference year. MAHM 030   Other pigs in fully slatted floor Number of places for other pigs in fully slatted floor housing. MAHM 031   Other pigs in partially slatted floor Number of places for other pigs in partially slatted floor housing. MAHM 032   Other pigs in solid floor housing (excluding deep litter) Number of places for other pigs in solid floor housing excluding deep litter. MAHM 033   Other pigs where entire surface is deep litter Number of places for other pigs in deep litter housing. MAHM 034   Other pigs in other types of housing Number of places for other pigs in other types of housing. MAHM 035   Other pigs outdoors (free range) Number of places for other pigs outdoors in free range systems. MAHM 036   Other pigs with access to exercise yards Presence of exercise yards for other pigs (free range excluded). Detailed topic: laying hen housing MAHM 037  Laying hens Average number of laying hens in reference year. MAHM 038   Laying hens in deep litter housing Number of places for laying hens in deep litter housing. MAHM 039   Laying hens in aviary house (without litter) Number of places for laying hens in aviary housing. MAHM 040   Laying hens in cages with manure belts Number of places for laying hens in cages with manure belts. MAHM 041   Laying hens in cages with deep pits Number of places for laying hens in cages with deep pits. MAHM 042   Laying hens in cages with stilt house Number of places for laying hens in cages with stilt house. MAHM 043   Laying hens in other types of housing Number of places for laying hens in other types of housing. MAHM 044   Laying hens outdoors (free range) Number of places for laying hens on free range systems. Topic: nutrient use and manure on the farm Detailed topic: UAA fertilised MAHM 045  Total UAA fertilised with mineral fertilisers Hectares of utilised agricultural area fertilised with mineral fertilisers. MAHM 046  Total UAA fertilised with manure Hectares of utilised agricultural area fertilised with livestock manure. Detailed topic: manure exported from and imported to the agricultural holding The net amount of livestock manure either exported from or imported to the farm. Net export of manure from the farm The net amount of livestock manure transported away from or brought to the agricultural holding. MAHM 047   Net export of slurry/liquid manure from the farm Cubic meters of slurry/liquid manure imported to, or exported from, the agricultural holding for direct use as a fertiliser or intended for industrial processing regardless whether it is sold, bought, or exchanged for free. Also includes slurry/liquid manure that was used for energy production and at a later stage is to be re-used in agriculture. MAHM 048   Net export of solid manure from the farm Tonnes of solid manure imported to, or exported from, the agricultural holding for direct use as a fertiliser or intended for industrial processing regardless whether it is sold, bought, or exchanged for free. Also includes solid manure that was used for energy production and at a later stage is to be re-used in agriculture. Detailed topic: organic and waste-based fertilisers other than manure MAHM 049  Organic and waste-based fertilisers other than manure used on the agricultural holding Tonnes of organic and waste based fertilisers, other than livestock manure, used in agriculture on the agricultural holding. Topic: manure application techniques Techniques to apply manure Detailed topic: incorporation time per type of spread Broadcast Manure is spread over the surface of an area of land or crop, without the use of band-spread or injection techniques. MAHM 050   Incorporation within 4 hours Percentage band of the total applied manure that has been mechanically incorporated into the soil within 4 hours after broadcast. MAHM 051   Incorporation after 4 hours Percentage band of the total applied manure that has been mechanically incorporated into the soil between 4 and 24 hours after application. MAHM 052   No incorporation Percentage band of the total applied manure where no incorporation into the soil was performed or if the manure has not been incorporated within 24 hours after broadcast. Band spread Liquid manure or slurry is applied to an area in parallel bands with no manure between the bands, by means of a device (band spreader) fixed to the end of a tanker or a tractor to discharge liquid manure or slurry at ground level. MAHM 053   Trailing hose Percentage band of liquid manure or slurry applied with a trailing hose spreader. MAHM 054   Trailing shoe Percentage band of liquid manure or slurry applied with a trailing shoe spreader. Injection Liquid manure or slurry is applied by placing it in slits cut into the soil to various depths depending on the type of injector. MAHM 055   Shallow/open-slit Percentage band of liquid manure or slurry applied in shallow slits (typically around 50 mm deep) regardless of whether the slits are left open or closed after application. MAHM 056   Deep/closed-slit Percentage band of liquid manure or slurry applied in deep slits (typically around 150 mm deep) which are closed after application. Topic: facilities for manure Detailed topic: manure storage facilities and capacity Facilities intended for storing manure The capacity of storage facilities for manure is defined as the number of months the storage facilities can hold the manure produced on the agricultural holding without any risk of runoff, and without any occasional emptying. MAHM 057  Manure solid storage in heaps The percentage of manure which is stored in unconfined piles or stacks or in open confinement area, normally for a period of several months. MAHM 058  Manure stored in compost piles The percentage of manure which is stored in confined compost piles, which are aerated and/or mixed. MAHM 059  Manure stored in pits below animal confinement The percentage of manure which is stored with little or no added water, typically below a slatted floor in an enclosed animal confinement facility, usually for periods of less than 1 year. MAHM 060  Manure stored in deep litter systems The percentage of manure which is accumulated over a production cycle, which can extend to 6 or 12 months. MAHM 061  Liquid manure/slurry storage without cover The percentage of manure which is stored in uncovered tanks, or ponds, usually for a period of less than 1 year. MAHM 062  Liquid manure/slurry storage with permeable cover The percentage of manure which is stored in tanks or ponds, usually for a period of less than 1 year and that is covered with a permeable cover (such as clay, straw or natural crust). MAHM 063  Liquid manure/slurry storage with impermeable cover The percentage of manure which is stored in tanks or ponds, usually for a period of less than 1 year and that is covered with an impermeable cover (such as high density polyethylene or negative pressure covers). MAHM 064  Manure stored in other facilities n.e.c. The percentage of manure (regardless of whether solid or liquid/slurry) stored in other facilities not elsewhere classified. MAHM 065  Daily spread The percentage of manure which is routinely removed from a confinement facility and is applied to cropland or pasture within 24 hours of excretion. MAHM 066  Manure stored in compost piles The number of months for which the solid manure can be stored in confined compost piles. MAHM 067  Manure storage in pits below animal confinement The number of months for which the slurry pits on the farm can store manure. MAHM 068  Manure storage in deep litter systems The number of months that the manure can be stored on deep litter systems. MAHM 069  Liquid manure/slurry storage The number of months that the manure can be stored in liquid/slurry storage, regardless of cover. MAHM 070  Manure stored in other facilities n.e.c. The number of months that the manure (regardless of whether solid or liquid/slurry) can be stored in other facilities not elsewhere classified.